IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


DAVID CLARK, INDIVIDUALLY, AND AS               : No. 494 MAL 2019
ADMINISTRATOR OF THE ESTATE OF                  :
MONICA CLARK, DECEASED,                         :
                                                : Petition for Allowance of Appeal
                     Petitioner                 : from the Order of the Superior Court
                                                :
                                                :
              v.                                :
                                                :
                                                :
JEFFREY STOVER, ET. AL. D/B/A                   :
STOVER MCGLAUGHLIN D/B/A STOVER,                :
MCGLAUGHLIN, GERACE, WEYANDT &                  :
MCCORMICK, P.C.,                                :
                                                :
                     Respondents                :


                                        ORDER



PER CURIAM

      AND NOW, this 28th day of January, 2020, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by Petitioner, is:


      If an attorney ongoing [sic] represents a client post-occurrence of legal
      malpractice, should that continuing representation otherwise toll the statute
      of limitations?